

116 HR 7029 IH: Protect our Children from COVID–19 Act
U.S. House of Representatives
2020-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7029IN THE HOUSE OF REPRESENTATIVESMay 27, 2020Mr. Gonzalez of Ohio (for himself and Ms. Fudge) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo facilitate the re-opening of schools through study of children’s role in transmitting SARS–CoV–2, and for other purposes.1.Short titleThis Act may be cited as the Protect our Children from COVID–19 Act. 2.FindingsCongress finds the following:(1)School closures have substantial negative effects on children’s education, mental health, and social development.(2)In general, school closures compound inequalities in rural and low-income communities, where students often lack access to computers and high-speed internet.(3)Returning children to the classroom will not only facilitate their development, but also free up their adult caregivers as they return to work.(4)To date, scientific evidence suggests children have a lower probability of developing a serious illness from COVID–19 than adults. It remains unclear, however, what role children play in transmitting SARS–CoV–2.(5)Pursuing research that analyzes and understands the transmissibility of SARS–CoV–2 in children will help families, educators, and elected leaders make better decisions on re-opening schools and our economy.3.Study on children’s role in transmitting SARS–CoV–2(a)Study(1)In generalNot later than August 1, 2020, the Secretary of Health and Human Services (in this section referred to as the Secretary), in coordination with the heads of agencies of the Department of Health and Human Services and experts from outside of the Department, as appropriate, shall complete a study on children’s role in transmitting SARS–CoV–2.(2)Issues to be studiedThe study under paragraph (1) shall address—(A)the transmissibility of COVID–19 from child to child, child to adult, and adult to child;(B)the vulnerability of children, especially those with underlying health conditions, to severe illness as such vulnerability relates to COVID–19;(C)the vulnerability of adults, especially those with underlying health conditions, who send their children back to school; and(D)the vulnerability of adults, especially those with underlying health conditions, who interact with children who may be asymptomatic but infectious.(3)ConsiderationsIn carrying out the study under paragraph (1), the Secretary shall—(A)take into consideration the best available science, including as provided by the National Academy of Sciences; and(B)ensure that such study includes consideration of children who are members of racial or ethnic minority groups.(b)ReportingNot later than August 1, 2020, and quarterly thereafter through the end of the emergency period, the Secretary shall submit a report to the Congress on children’s role in transmitting SARS–CoV–2. The first such report shall include the results of the study under subsection (a).(c)Dissemination of best practicesNot later than August 1, 2020, and quarterly thereafter through the end of the emergency period, the Secretary shall disseminate to stakeholders best practices for protecting children and adults in educational settings. The first best practices disseminated pursuant to the preceding sentence shall include any best practices for protecting children and adults in educational settings identified through the study under subsection (a).(d)DefinitionIn this section, the term emergency period has the meaning given to such term in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)).